     Case 2:19-cv-00273-RMP        ECF No. 119   filed 01/21/21    PageID.2034 Page 1 of 2




1
                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT

2                                                           EASTERN DISTRICT OF WASHINGTON



                                                             Jan 21, 2021
3                                                                 SEAN F. MCAVOY, CLERK



4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      GERALD RUSSELL,
8                                                  NO: 2:19-CV-273-RMP
                                  Plaintiff,
9                                                  ORDER OF DISMISSAL WITH
            v.                                     PREJUDICE
10
      GC SERVICES LIMITED
11    PARTNERSHIP,

12                                Defendant.

13

14         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice

15   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), ECF No. 118. Having reviewed the

16   Motion and the record, the Court finds good cause to grant dismissal. Accordingly,

17   IT IS HEREBY ORDERED:

18         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 118, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
     Case 2:19-cv-00273-RMP     ECF No. 119    filed 01/21/21   PageID.2035 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED January 21, 2021.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
